This is Google's cache of https://elsmar.com/level2/accolades. html. It is a snapshohAAé dae tp Lt eeRaG Bh cRecpment s.18 ried te 20/29. Page 1.064 Bagel A848 onged in the meantime. Learn more.

Full version Text-only version View source

Tip: To quickly find your search term on this page, press Ctrl+F or d6-F (Mac) and use the find bar.

  
  

sii,

— THE ELSMAR, COVE ow
a DISCUSSION FORUMS ‘

Solutions Post Attachments Lisit|More Free Files eas

  

 

| Search |

 

 

 

Accolades

Many People Tell Me How They Feel About the Elsmar Cove and my work.
Don't think | don't appreciate the kind comments!
My Sincere Thanks To Everyone!

 

 

It is hard to express my thanks to every individual soul at Motorola de Mexico in Guadalajara.
They are undoubtedly some of the finest folks | have every worked with!
| will always remember with fondness their friendship. And the Tequila Factory!
A special thanks to Gerry Keller and Carlos Rodriguez.

And to all of the Guadalajara employees - you were all wonderful!

 

TN ee
ee MIHARU
Due AECL erty

In Recognition of Our

1SO9002 Certification |
Your, Significant Contribution

Marc Smith
De 20)

 

 

Federal Warranty

themes | Oe

Mir, Marc T. Sanith

Laynmn Syslom

Shits Landesvilke: Weal Ulesder Rua
Wet Chedern O1) 45069

Loser Miawre:

Whatutinish! jt has been a erocling six months but, with your experliae and guidances, Mederal
Warranty ii iow eolng to be ISO) 9002 certified, We even endured a tough, jliy il by the Ink
Revistir who ew heel the RAR aeditor looking over his showliber!

| just wanted to wxtend my personal thanks for being so patient dunng our clhorts bo bern ama
apply the 180 stundunds to our senicing organization. It was a plowsure to work with you
throughout this cutive project during which you provided your wealth of knowles snd a lool

coaching te help us snececd

In recopnition of passing our registration on the first attempt, Assurant and bederal Warrant
anion manueencnl have identified the core team members who contmbwied to the swecess ol this
major quality project, | conskler vou one of those key members and, therefore, have cnchoesed
personal plaque for you which acknowledpes how much we appreciaied your contnbulion ti
reaching this imporuint accomplishanent for our company,

t wile Wanll ull iia ee) te WET si) comanlt ine Craeviers al ta cl frce Wo use we jay he? finde’ fi

A profesaaial wil persia roloreces

Siicerely,

Mario f. Hork, AIS
Process Inpoovemend Manages

bint lien
Po. PRP Te ee Fee

Case 8:15-cv-00011-TPB-CPT Document 146-18 Filed 12/20/19 Page 2 of 4 PagelD 1649

 

Subject: Congratulations!

Date: Thu, 02 Dec 1999 13:11:38 -0600
From: Raul Guevara

Organization: Comercialziadora Valsa
To: Mare Smith

Dear Marc:

My name is Erasmo A. Gonzalez. I work for a Rep Company named Adelsa in Mexico City as a Customer Service / Inside Sales Mgr. Sir, with no doubt this is the best quality-related site I have ever seen (and I am an
experienced user !) Once upon a time, I attended an Internet Marketing Strategies Seminarium in Mexico and the speaker told something about success in websites: the key issue was that he said that those sites who are kind and
able enough to give or offer something of their expertise for free on the internet will increase their opportunities to grow the business by 6!

Thanks so much for your effort, It is very pleasing to see people that in some way or other try to recover or turn back to Internet basics: to offer information, Just for the desire of communicating.
I am very impressed with your site.
With my best regards,

Erasmo A. Gonzalez

Customer Service / Inside Sales Mgr
Adelsa Mexico

Ph. (525) 822-89-61

Fax. (209) 391-39-42

 

Subject: Thanks
Date: Wed, 19 May 1999 10:16:09 EDT
From: RDooley
To: Mare Smith

I would like to thank you all for your support. We were able to pass our QS9000 Third Edition through your page. The information contained within your system is a true text book on Quality Systems and Management. Again
thanks for the page.

Ron Dooley

Ranco Controls North America
8115 U.S. Route 42 N

Plain City, Ohio

 

--> Subject: Results?

--> Date: Thu, 24 Jun 1999 16:29:21 -0500

--> From: Anaren

--> To: Mare Smith

--> Well, as you anticipated, we "passed" with relatively few problems.
--> We had only 7 isolated non-conformities across 5 elements. Details
--> are in the attached file. The auditor said that this was a very

--> good result when compared to other registration audits he has

--> performed. All I can say is I am glad it was successful and Marty
--> said that she was happy to finally win! Once again, thanks for the
--> help. You're advice was extremely important. Especially important,
--> at least in my opinion, was your help in determining where we did
--> not need to document every last thing (by using training, etc.). I
--> think that without this input, we would have spent a lot more time
--> writing things that we did not need and wasted a lot of peoples'

--> tume. We were able to get the audit done in a year while we are

--> achieving record sales and profits. Who can argue with that?

 

Anaren

Eric Britt

Anaren Microwave Inc.

6635 Kirkville Road

E. Syracuse, New York 13057

Mr. Mare Smith
8024 Timbertree Way
West Chester, Ohio 45069-1608

Dear Marc,

Please accept this small token of appreciation on behalf of everyone here at Anaren
Microwave Inc.,. I hope it conveys our sincere gratitude for the direction you provided us
in achieving our goal of ISO certification this past year. We could not have done it
without you. We al Anaren wish you the very best in the future and | hope we have the
opportunity to work together again someday.

Sincerely,

Eric Britt Gert Thygesen
Mgr. Process Engineering / Quality Systems V.P. Operations
Anaren Microwave Inc. Anaren Microwave Inc.

Anaren Microwave, Inc. 6635 Kirkville Road Enst Symcuse, NY 13057 Phone; 315 492 8909 Fass 315 432 9121 wewansres.com

 

fe Gb Ve teyelt Aah ae ein

\SAREN MICROWAVE IN
= KEK IL AeA
| “VRACT Ss! SY LMI
| Case 8:15-cv-00011-TPB-CPT Document 146-18 Filed 12/20/19 Page 3 of 4 PagelD 1650
i Piri) ain i hi ATS CMa) Fi dlinians=, |) a! (iii Wa te in Clie TT The Penge) tial 1 fairey ts
psc) NM): 1994

| Th Chute Wittig So sien is apgicudily in

| DESC. DEVELOP ASD MASDPACTIRG OF COMPILES MICKOW AVE SIONAL DISTRI THOS
VE TMWORKS (SO COAIPMOSENTS POR THE WIKELESS COMAIL NECA TIONS. SATE i
VM SIC ATHOSS AST DEFESSE ELECTROSICS SIARKETS

 

 

 

 

NOTE: I want to thank Anaren for their kindness!
They did all the work!

 

--> Subject: It's over!

--> Date: Fri., 23 Apr 1999 6:38:03 -@500
--> From: XXXAX

--> To: Marc Smith

--> The audit just finished and everything went reasonably well. They

--> found several minor non-conformities and had several comments but there
--> was nothing that was really a major problem. There were no problems with
--> the cal lab itself (they did find some equipment in the machine shop

--> overdue for cal by three years) and went so far to say that he was

--> very impressed with the cal lab. He did not ask anything about

--> linearity or any of that sort of stuff. I think the biggest

--> challenge between now and the registration audit will be to maintain

--> momentum.

--> Your assessment of us as being ready was on the mark. As I discussed
--> various items with the auditor, I made mention where your input was
--> used to develop our procedures. In all cases, he agreed with your
--> interpretations and made the comment that he felt that the money we
--> paid for you appeared to be well spent. Thanks!

 

Subject: Hey!!!

Date: Tue, 06 Apr 1999 20:45:17 -0700
From: Wanda Sumler

To: Mare Smith

I haven't had time to visit "The Cove" recently, but I had to let you know that with the input I received there and from you directly and our assessors the system I built in our other facility received 0 findings on their pre-
assessment and O findings on their assessment and have been recommended for QS 9000 certification. Great team there. I am going to attend a PPAP seminar sponsored by Delphi on Friday in Warren, I will start visiting "the
Cove" when I get back and recuperate. Again thank you for this forum. I think I got the hang of this QS thing now (watch they'll go and change it again to throw me off balance again) haha. Talk to you soon Wanda

 

waberens
posted 03-25-99 09:44 AM

Marc, I also want to say thanks for this site. I visit almost daily. Only recently have I been stirred to enough to post. I value the reports and evaluations of various software, consulting, and registrars. It does not mean I am going
to use or not use them, we have our own evaluations to make. But the open sharing of knowledge and experiences Is invaluable. Thanks to all who contribute!

Bill

 

Tom Goetzinger - Contributor
posted 03-25-99 11:44 AM

I have to agree with Bill. This site is the best organized source of information concerning Q$9000 and Tooling and Equipment supplement that I have found. I welcomed the information concerning Powerway, and do not see It
as a conflict with the principles of the site; the sharing of experience and knowledge is what this site Is all about. One of the choice I must make soon is how to handle document control and I have looked at a couple of the
packages. Demos can be misleading, and I am about to initiate a new thread looking for experiences and options on compliance software packages.

wa nnnn nena nnnn-=- Tom Goetzinger

 

Subject: Your Web Site

Date: Fri, 5 Mar 1999 21:30:59 EST
From: StatMan4U(@xxxx

To: Mare Smith

Marc,
This is the best web site I have seen for information on quality systems! Thanks for all this info, it's absolutely fantastic ... exactly what I've been looking for. If there's anyway I can help, please let me know.

-Art Mawson

 

Subject: Hello!

Date: Tue, 26 Jan 1999 23:01:51 -0800
From: Wanda Sumler

To: Mare Smith

I haven't been to the cove in months, just wanted to say hi. I'm in the process of setting up QS 9000 in our North Carolina facility and have found ways to make it sumple and understandable with your help and a cooperative
assessor who has realistic interpretations as they relate to our business. Just wanted to drop a line and say thanks. I perform our PPAP's and one of our customers says that they are the best they have ever seen thanks to the you,
the people who come here and my bosses trust.

Thanks Again!

Wanda Sumler

 

Subject: great page

Date: Wed, 27 Jan 1999 08:30:08 -0500

From:Micaela Barnhill <xxxxxx@pop800.gsfc.nasa.gov>
Organization: Computer Sciences Corporation

To: Mare Smith

Good morning:
Just a note to say you have developed a great web site. Lots of info in a friendly format with *useful* graphics. Thanks.

Mike

 

Subject: ISO 9000 your web site !
Date: Tue, 21 Jul 1998 19:20:32 EDT
From: GFT1005@xxxx

To: Mare Smith

DAMN! It's like I died and went to heaven, I can't be happier then to finally reach people that have the same intelligence to understand what the real world is all about, and not all that bureaucratic crap that some consultants
ee ee ee i ee ee h(i cr ce or co rr | re | eee ete ela ee Base ees lL. ee et TOOT ££... fee thn eee anween lewd oeemttie ee new ewe én few thn eases “Tie ee ett dt te020| 6m. I A ele I
Rb Dee ER De Pe aE PA Me Cty SV ECR et CE RE ee Ly RU RW ed Te i} pte Me Re Re OR Ry RA A Lk Pie woe, Rk Britis CHPLEPE RPE DA Re OP Re ee CR fae cils "

. Case 8:15-cv-00011-TPB-CPT Document 146-18 Filed 12/20/19 Page 4 of 4 PagelD 1651
George F. Trybulsk1.

 

Subject: Comment

Date: Tue, 17 Mar 1998 20:34:57 -0500
From: Karen Messana

To: Mare Smith

Dear Sir,

I am a safety professional with no ISO experience, but I did work at Abbott Labs and understood the Quality Systems aspect. I have been asked to work with a Fortune 500 company to help them rewrite and format their safety
procedures to be consistent with the company's goal to attain ISO certification. They gave me a template to use and soon I was presumed to be an expert in documents by their corporate office due to a miscommunication.
Meanwhile, I began to realize what I was getting into.

My point is that I have been surfing the web on the QS9000 and ISO9000 concepts to get a feel for what it is all about and I have found this site to be by far the most valuable to me at this point. I beginning to feel like an
"expert" (NO JUST KIDDING) Anyway, THANKS for putting this out there for me and others to find.

Karen Messana, CSP kranny(@xxxxx

 

Subject: Web Site

Date: Thu, 05 Mar 1998 15:28:11 -0600
From: Roy Blackwell

To: Mare Smith

In addition to the subject content of this site, the site itself 1s outstanding!!! I have never seen such an artistic use of color and font to convey a message and not get in the way of that message. Well done.

 

Subject: Thanks alot

Date: Sat, 10 Jan 1998 12:29:22 -0500
From: Harold L

To: Mare Smith

It is hard sometimes to show your appreciation for a service provided to you. When you go to a restaurant and someone(the waitress, owner or hostess) makes you feel at ease and is friendly you notice and perhaps you reflect
that in your gratuity. I don't own a business or control accounts or anything remotely. But you have helped me so much (and many others) perhaps without realizing the actual scope. I took your advice "Take a breeze through the
powerpoint files online here" and the other responses that you and other people provided over the months that I have visited your site and it has made a tremendous difference in my life. I am now an internal auditor at my place
of employment. The only way I can show my gratitude for now is to recommend your site, (I have done that from day one) and to let you know when I find errors in spelling and grammar in your Web Site. This is not a criticism
but if you are in the business of quality systems you should have "zero defects" in your Web Site. :) I havent noticed many but I am always using you services, and when I find them I will drop you a quick line.

Thanks again: Harold LaMarche

(My Note: Yuppers - spelling errors do pop up from time to time...)

 

Subject: Thank you!

Date: Thu, 20 Nov 1997 10:07:58 -0700
From: "Vicki M Horner"

To: Mare Smith

Mare -
This is just a quick note to thank you for creating and maintaining your QS-9000 website.

As we prepared for our QS-9000 registration audit, I spent some time at your website reading and downloading information. By looking at your examples of Quality Manuals I was able to write ours without "reinventing the
wheel". In several instances I was able to spot and resolve "holes" in our procedures and documentation by studying your examples. From your website I was able to download the latest IASG interpretations, and ensure that we
were properly addressing QS-9000 requirements. It has also been helpful to check the bulletin board and identify issues of current concern in the "QS-9000 world".

On November 7 our auditors recommended a "Pass" for FlipChip Technologies - on the first audit.
Without access to your website, I know that the process would have been more difficult and tedious for us. Thank you again for all your hard work - it is appreciated!
Warmest regards,

Vicki Horner - Quality System Administrator

 

Course Attendees Have Their Say!

"Eye Opening"
"More than in the book"
"Encouraged us to ask questions"
"Objective insight"

 

ROM Quotation Form

The Elsmar Cove
